Alan J. Thayer, Jr., OSB No. 853428
INNOVATIVE LAW GROUP
P.O. Box 1268
Eugene, OR 97440
(541) 345-2325
alan@thinkilg.com

Jonathan T. Suder (pro hac vice)
Glenn S. Orman (pro hac vice)
Richard A. Wojcio, Jr. (pro hac vice)
FRIEDMAN, SUDER & COOKE
604 E. Fourth Street, Suite 200
Fort Worth, TX 76102
T: (817) 334-0400
F: (817) 334-0401
jts@fsclaw.com
orman@fsclaw.com
wojcio@fsclaw.com

ATTORNEYS FOR PLAINTIFF
ADASA INC

                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                  EUGENE DIVISION

 ADASA INC.,                             §       Case No.: 6:17-cv-01685-MK
                                         §
        Plaintiff,                       §     JOINT AMENDED PROPOSED
                                         §          VERDICT FORM
 v.                                      §
                                         §
 AVERY DENNISON CORPORATION,             §       JURY TRIAL DEMANDED
                                         §
        Defendant.                       §




                                         1
Pursuant to the Court’s Trial Management Order (ECF No. 286), the parties hereby submit the

following amended jointly proposed verdict form. While the proposed verdict form is being

submitted jointly and in an agreed form, the parties reserve the right to individually seek

modification based on the evidence presented during trial.




                                                2
VERDICT FORM1

           When answering the following questions and filling out this Verdict Form, please follow

the directions provided throughout the form. Your answer to each question must be unanimous.

Some of the questions contain legal terms that are defined and explained in detail in the Jury

Instructions. Please refer to the Jury Instructions if you are unsure about the meaning or usage of

any legal term that appears in the questions below.

           We, the jury, unanimously agree to the answers to the following questions and return them

under the instructions of this court as our verdict in this case.




1
    Model Patent Jury Instructions for the Northern District of California (updated January 2018).


                                                            3
I.         INFRINGEMENT

           QUESTION 1:              Has ADASA proven by a preponderance of the evidence that Avery

Dennison’s Commissioning Authority tags literally infringe Claim 1 of the ’967 Patent?

           A “YES” is a finding in favor of ADASA, a “NO” is a finding in favor of Avery Dennison.2


           CLAIM 1:                 YES _______________                       NO _______________




           QUESTION 2:              Has ADASA proven by a preponderance of the evidence that Avery

Dennison’s Commissioning Authority tags infringe Claim 1 of the ’967 Patent via the doctrine of

equivalence?

           A “YES” is a finding in favor of ADASA, a “NO” is a finding in favor of Avery Dennison.3


           CLAIM 1:                 YES _______________                       NO _______________




2
    Adapted from Verdict Form in Finjan, Inc. v. Sophos, Inc., Case No. 14-cv-01197-WHO.
3
    Adapted from Verdict Form in Finjan, Inc. v. Sophos, Inc., Case No. 14-cv-01197-WHO.


                                                        4
II.        DAMAGES

           QUESTION 3:                What amount has ADASA proven by a preponderance of the

evidence that it is entitled to recover as a reasonable royalty compensation for Avery Dennison’s

infringement?4

           Include Commissioning Authority tags in this calculation only if you answered YES to

Questions 1 or 2.



               Running Royalty:

     (_____________          +     ____________)          x     $________          =     $_________________

        [Total # of                  [Total # of                 [Royalty                  [Total Reasonable
       PCTag tags]                 Commissioning                amount per                     Royalty for
                                   Authority tags]              RFID Tag]                  RFID Tags for the
                                                                                          time period October
                                                                                            24, 2017 through
                                                                                            March 31, 2021]




4
    Adapted from Model Patent Jury Instructions for the Northern District of California (updated January 2018).


                                                           5
       You have now reached the end of the verdict form and should review it to ensure it

accurately reflects your unanimous determinations. The Presiding Juror should then sign and date

the verdict form in the spaces below and notify the Courtroom Deputy that you have reached a

verdict. The Presiding Juror should retain possession of the verdict form and bring it when the

jury is brought back into the courtroom.



       Date:                                               By: _____________________
                                                           Presiding Juror




                                               6
DATED: May 3, 2021   Respectfully submitted,

                     By: /s/ Glenn S. Orman

                     Alan J. Thayer, Jr., OSB No 853,428
                     Innovative Law Group
                     P.O. Box 1268
                     Eugene, Oregon 97440
                     (541) 345-2325
                     alan@thinkILG.com

                     Jonathan T. Suder (pro hac vice)
                     Glenn S. Orman (pro hac vice)
                     Richard A. Wojcio, Jr. (pro hac vice)
                     FRIEDMAN, SUDER & COOKE
                     604 E. Fourth Street, Suite 200
                     Fort Worth, TX 76102
                     (817) 334-0400 / (817) 334-0401 fax
                     jts@fsclaw.com
                     orman@fsclaw.com
                     wojcio@fsclaw.com

                     ATTORNEYS FOR PLAINTIFF ADASA INC.


                     By: /s/ Brenna K. Legaard

                     Brenna K. Legaard, OSB #001658
                     Email: Brenna.Legaard@klgates.com
                     Elizabeth White, OSB #204729
                     Email: Elizabeth.White@klgates.com
                     K&L GATES LLP
                     One SW Columbia Street, Suite 1900
                     Portland, OR 97204
                     Telephone: (503) 228-3200
                     Facsimile: (503) 248-9085

                     Katherine L. Allor (admitted pro hac vice)
                     K&L GATES LLP
                     70 W. Madison St., Suite 3300
                     Chicago, IL 60602
                     Telephone: (312) 372-1121
                     Fax: (312) 827-8000
                     katy.allor@klgates.com

                     Attorneys for Defendant Avery Dennison Corporation



                               7
                                CERTIFICATE OF SERVICE

        I hereby certify that on the 3rd of May, 2021, I electronically filed the foregoing document
with the clerk of the court for the U.S. District Court, District of Oregon, Eugene Division using
the electronic case filing system of the court. The electronic case filing system sent a “Notice of
Electronic Filing” to the attorneys of record who have consented in writing to accept this Notice
as service of this document by electronic means.


                                      /s/ Glenn S. Orman




                                                 8
